FILED
                                NOT FOR PUBLICATION                         OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


In re: ANTONIA ALEMAN,                              No. 12-60085

                  Debtor,                           BAP No. 11-1423


ELIZABETH D. CAMPOS,                                MEMORANDUM*

                  Appellant,

  v.

ANTONIA ALEMAN,

                  Appellee.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
              Hollowell, Hammond, and Markell, Bankruptcy Judges, Presiding

                               Submitted September 23, 2014**

Before:          W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Elizabeth D. Campos appeals pro se from the Bankruptcy Appellate Panel’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) dismissal of her appeal from the bankruptcy court’s discharge of debt.

We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the BAP’s

mootness determination, Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re

Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998), and

we affirm.

      The BAP properly dismissed Campos’s appeal as moot because reversal of

the discharge of debt could not provide Campos with effective relief, namely the

ability to have the judgment against Aleman declared nondischargeable, as the

deadline to file a complaint challenging the dischargeability of the debt, or a

motion to extend that deadline, had passed. See Church of Scientology of Cal. v.

United States, 506 U.S. 9, 12 (1992) (appeal must be dismissed for mootness if it is

impossible for the appellate court to grant any effectual relief to the prevailing

party); see also Fed. R. Bankr. P. 4007(c) (providing deadline for filing a

complaint to determine the dischargeability of a debt and explaining that a motion

for an extension of that deadline “shall be filed before the time has expired”);

Classic Auto Refinishing, Inc. v. Marino (In re Marino), 37 F.3d 1354, 1358 (9th

Cir. 1994) (noting that the deadline for filing a complaint to determine the

dischargeability of a debt is “strictly construed” and that, even if equitable powers

to extend this deadline did exist, they are “limited to situations where a court


                                           2                                       12-60085
explicitly misleads a party” (citation and internal quotation marks omitted); cf.

Motor Vehicle Cas. Co v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 677

F.3d 869, 880 (9th Cir. 2012) (noting that “public policy values the finality of

bankruptcy judgments because debtors, creditors, and third parties are entitled to

rely on a final bankruptcy court order”).

      Because Campos’s appeal is moot, we do not consider her arguments on

appeal addressing the underlying merits or the bankruptcy court’s alleged bias.

      Campos’s “application for order of default” and “prayer for relief,” filed on

September 26 and 27, 2013, are denied.

      AFFIRMED.




                                            3                                   12-60085